DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/22 has been entered.
Election/Restrictions
3.	Applicant’s election without traverse of Group I claims 1-7 and 15-20 in the reply filed on 3/29/21 is acknowledged.  Group II claims 8-14 are currently withdrawn from further consideration as being directed to a non-elected invention.  Applicant is respectfully requested to cancel non-elected claims 8-14 in response to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong et al. (U.S. 2018/0213579) (hereinafter “Hong”).  Hong teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 15, “an apparatus, comprising:  a transmitter, the transmitter configured to send first resource configuration information to a second network node” is anticipated by the access unit 1201 (apparatus) that sends an RRC connection request message to the central unit 1202 (second network node), where the message includes UE identification information and/or radio bearer identification information (first resource configuration information) as shown in Figure 12 and spoken of on page 7, paragraphs [0103] and [0111]; where the access unit 1700 of Figure 17 includes a transmitter 1720.
“A receiver, the receiver configured to receive second resource configuration information from the second network node, wherein the second resource configuration information includes the first resource configuration information and initial resource configuration information for a terminal, and wherein the initial resource configuration information includes resource information allocated by the second network node to the terminal” is anticipated by the access unit 1201 (first network node) that receives RRC reconfiguration messaging (second resource configuration information) from the central unit 1202 (second network node) as shown in Figure 12; where the RRC reconfiguration 
Lastly, “at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to establish a wireless connection to the terminal and the second network node based on the second resource configuration information” is anticipated by the RRC connection reconfiguration complete messaging (wireless connection establishment) sent from the access unit 1201 to the central unit 1202 as spoken of on page 10, paragraph [0138]; where the access unit 1700 of Figure 17 includes a controller 1710 (processor).
Regarding claim 16, “wherein the wireless connection is any one of the following:  a connection management procedure, a handover procedure, a bearer management procedure, or a paging and area update procedure” is anticipated by the access unit 1201 (first network node) that receives a RRC connection setup message from central unit 1202 (second network node) in response to the RRC connection request message, and sends the RRC connection setup message to UE 1200 (terminal) such that a connection setup may take place (connection management procedure) as shown in Figure 12 and spoken of on page 8, paragraphs [0113] and [0115]-[0118].
Regarding claim 17, “send the first resource configuration information to the second network node periodically or when a trigger condition is triggered; or receive a resource configuration information request sent by the second network node, and send or sending when the trigger condition is triggered” is anticipated by the access unit 1201 (first network node) that sends an RRC connection request message to the central unit 1202 (second network node), where the message includes UE identification information and/or radio bearer identification information (first resource configuration information) as shown in Figure 12 and spoken of on page 7, paragraphs [0103] and [0111]; and where the sending occurs in response to receiving a RRC connection request from the UE 1200 (trigger condition) as shown in Figure 12 and spoken of on page 7, paragraphs [0109]-[0111].
Regarding claim 18, “wherein the trigger condition is any one or a combination of the following:  an air interface condition changes, an antenna transmission mode changes, an antenna beam configuration, quantity, or form changes, resource utilization of the apparatus is greater than a preset threshold, and interface load between the apparatus and the second network node is greater than a preset threshold value” is anticipated by the access unit 1201 (first network node) that sends an RRC connection request message to the central unit 1202 (second network node), where the message includes UE identification information and/or radio bearer identification information (first resource configuration information) as shown in Figure 12 and spoken of on page 7, paragraphs [0103] and [0111]; and where the sending occurs in response to receiving a RRC connection request from the UE 1200 (air interface condition change) as shown in Figure 12 and spoken of on page 7, paragraphs [0109]-[0111].
19, “wherein the apparatus further comprises:  a receiver, the receiver configured to receive a resource status report response sent by the second network node” is anticipated by the central unit 1202 (second network node) that sends a RRC connection setup message to the access unit 1201 (apparatus) in response to receiving the RRC connection request, where the setup message includes radio bearer configuration information (resource status) as shown in Figure 12 and spoken of on page 8, paragraph [0113]; and where the access unit 1700 of Figure 17 includes a receiver 1730.
Regarding claim 20, “wherein the first resource configuration information comprises:  any one or more of a paging cycle configuration, a physical transmission resource configuration, antenna beam configuration information, interface load between the apparatus and the second network node, an identifier of the apparatus, a cell identifier list related to the apparatus, a channel quality reporting configuration, and an antenna mode configuration, and any one or more of packet data convergence protocol (PDCP) resource configuration information, radio link control (RLC) resource configuration information, media access control (MAC) resource configuration information, and physical layer (PHY) resource configuration information” is anticipated by the access unit 1201 (first network node) that sends an RRC connection request message to the central unit 1202 (second network node), where the message includes UE identification information and/or radio bearer identification information (physical transmission resource configuration) that relates to RLC, MAC, and PHY functions as shown in Figure 12 and spoken of on page 7, paragraphs [0103] and [0111].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (U.S. 2018/0213579) (hereinafter “Hong”) in view of Yu et al. (U.S. 2018/0255605) (hereinafter “Yu”).
1, Hong teaches the access unit 1201 (first network node) that sends an RRC connection request message to the central unit 1202 (second network node), where the message includes UE identification information and/or radio bearer identification information (first resource configuration information) as shown in Figure 12 and spoken of on page 7, paragraphs [0103] and [0111].
Hong also teaches the access unit 1201 (first network node) that receives a RRC connection setup message from central unit 1202 (second network node) in response to the sent RRC connection request message, and sends the RRC connection setup message to UE 1200 (terminal) such that a connection setup may take place (establishing of wireless connection based on first resource configuration information) as shown in Figure 12 and spoken of on page 8, paragraphs [0113] and [0115]-[0118].
While Hong also teaches where the sending of the RRC connection request occurs in response to receiving an RRC connection request from the UE 1200 (trigger event) as shown in Figure 12 and spoken of on page 7, paragraphs [0109]-[0111], Hong does not explicitly teach “sending, by a first network node, first resource configuration information to a second network node periodically”.
However, Yu teaches a method and apparatus for radio resource control among an access point AP1, access point AP2, and a UE as shown in Figure 2a, where RRC configuration message reporting may occur either periodically or on an event-triggered basis as spoken of on page 7, paragraph [0095].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the periodic RRC configuration message transmission of Yu to the system of Hong in order to ensure that Yu. 
Regarding claim 2, Hong further teaches the access unit 1201 (first network node) that receives an RRC connection setup message from central unit 1202 (second network node) in response to the RRC connection request message, and sends the RRC connection setup message to UE 1200 (terminal) such that a connection setup may take place (connection management procedure) as shown in Figure 12 and spoken of on page 8, paragraphs [0113] and [0115]-[0118].
Regarding claim 3, Hong further teaches the central unit 1302 (second network node) that sends an X5 request message (resource configuration information request) to the access unit 1301 (first network node) as shown in Figure 13 and spoken of on page 10, paragraph [0147].
Regarding claim 4, Hong further teaches the access unit 1201 (first network node) that receives RRC reconfiguration messaging (second resource configuration information) from the central unit 1202 (second network node) as shown in Figure 12; where the RRC reconfiguration messaging includes UE identification information (initial resource configuration information) and identification information regarding respective bearers (first resource configuration information) as spoken of on page 8, paragraph [0121], as well as pages 9-10, paragraph [0137].
Regarding claim 5, Hong further teaches the central unit 1202 (second network node) that sends an RRC connection setup message to the access unit 1201 (first network node) in response to receiving the RRC connection request, where the setup 
Regarding claim 6, Hong further teaches the access unit 1201 (first network node) that sends an RRC connection request message to the central unit 1202 (second network node), where the message includes UE identification information and/or radio bearer identification information (physical transmission resource configuration) that relates to RLC, MAC, and PHY functions as shown in Figure 12 and spoken of on page 7, paragraphs [0103] and [0111].
Regarding claim 7, Hong further teaches the central unit 1302 (second network node) that sends an X5 request message to the access unit 1201 (first network node) including UE radio capability and UE security capability information (initial resource configuration information pertaining to terminal) as shown in Figure 13 and spoken of on page 10, paragraph [0147].
Response to Arguments
Applicant's arguments filed 12/13/21 pertaining to amended claims 15-20 have been fully considered but they are not persuasive.
Regarding amended claim 15, Applicant argues that Hong fails to teach the newly added limitations, “a receiver, the receiver configured to receive second resource configuration information from the second network node, wherein the second resource configuration information includes the first resource configuration information and initial resource configuration information for a terminal, and wherein the initial resource configuration information includes resource information allocated by the second network 
However, upon further review of Hong, it is maintained that Hong teaches the newly added limitations of claim 15 for the reasons described in the new grounds of rejection provided above.
Applicant’s arguments with respect to amended claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467